 MASONWARE COMPANY231Masonware CompanyandLocal 26, Amalgamated Lithographersof America,Petitioner.Case No. 1-RC-6186. February 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act .24.The appropriate unit :The Petitioner seeks to sever from an existing production and main-tenance unit a unit of lithographic production employees including acameraman-platemaker, a lithopress operator and helpers, the feederand puller on the coating machine, and a forklift operator.TheEmployer and the Intervenor contend that the appropriate unitshould comprise the overall production and maintenance unit.The Employer is engaged in the manufacture of metal spools andstampings.The Employer has one coating machine which is used toapply paint or other coating materials to the metal sheets, which coat-ing is baked onto the metal as the sheets pass through an oven attachedto this machine.Two employees, a feeder and a puller, work on thismachine.About 50 percent of this coated material then goes to a litho-press, which decorates the metal by the use of a plate and ink andwater solutions, whereby the image on the plate is transferred to themetal.These plates are produced by a cameraman-platemaker, whouses a vacuum frame, camera, and related equipment, to make nega-tives from which an image is burned into the plates by the camera.The Employer employs one full-time lithopress operator, two full-1The name of the Intervenor,Masonware Employees' Independent Union, appears hereinas amended at the hearing.2The Employer and the Intervenor contend that an existing contract executed by themon November 25, 1958, to run until November 25, 1960, is a bar.As the petition hereinwas filed on September 14, 1960, within the 150- to 60-day period preceding the terminaldate of the contract,we find that the petition was timely and the contract is no bar.Deluxe Metal Furniture Company,121 NLRB 995.130 NLRB No. 29. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDtime day-shift helpers who operate the lithopress, and a forklift oper-ator who moves coated sheets from the coating machine to the litho-press.Except on infrequent occasions when there is no work to be-done in the lithographic department, in which event the foregoing-employees are assigned to production duties, these employees performlithographic production work and do not interchange with other em-ployees.The record also reveals that these employees receive highercomparative rates of pay than other employees at the plant, with theexception of employees in the machine shop.The record further dis-closes that, with the exception of the cameraman-platemaker, who issupervised by the plant superintendent, the employees involved aresupervised by the lithographic department foreman who supervisesno other employees.3The Board has frequently stated that all employees engaged inthe lithographic process form a cohesive unit appropriate for thepurposes of collective bargaining, without regard to the specific skills-of the various employees engaged in that process 4As the camera-man-platemaker, lithopress operator and helpers, and the forkliftoperator form a cohesive unit of employees engaged in the litho-graphic process, and as the Petitioner has traditionally representedunits of such employees, we find that they may, if they so desire, beseparately represented by the Petitioner.'However, we shall excludethe feeder and puller on the coating machin'3 because they are notskilled employees and are not considered as part of the lithographiccraft.6There remains for consideration the unit placement of certain part--time lithopress helpers.The Employer operates the lithopress on anightshift basis 1 week each month.The full-time lithopress opera-tor also operates the press on the night shift.Two helpers are em-ployed on the night shift.One such helper regularly works thisshift for the Employer, performing the same duties as the full-timeday-shift helpers.When the week's night shift is over, this employeeperforms no other work for the Employer but is recalled the subse-quent month for further night-shift work. In view of the foregoing,we find that this employee is a regular part-time employee and weshall include him?The other night-shift helper is normally em-ployed by the Employer in departments other than the lithographicdepartment.Only when the night shift is in operation does thisa The hearingofficer tookevidenceas to the supervisory statusof Symington,the fore-man of thelithographic production department, although it is not clear whether anyparties contendthat he isa supervisorwithin themeaning ofthe ActAs the recordshows thatSymingtoneffectivelyrecommendsthe hire and dischargeof employees underhim, we findthat Symingtonis a supervisor and we shall exclude him.See, e.g.,Earl Litho PrintingCo , Inc,116 NLRB 1538, 1539SeeRobertson Sign Company,129 NLRB 207.eSeeContinental Can Company,Inc,110 NLRB409, 410;Continental Can Company,Inc.,105 NLRB 2107See,e g, Brown Cigar Company,124 NLRB 1435. HAMILTON BROS., INC. & B & C STEVEDORING CO., INC.233helper perform lithographic production work.As this employeespends the predominant portion of his working time performing non-lithographic production work, we shall exclude him from the unit.'Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's East Provi-dence, Rhode Island, plant :All lithographic production employees, including the cameraman-platemaker, lithopress operator, the full-time lithopress helpers andthe regular part-time night-shift helper, and the forklift operator, butexcluding all other employees, the feeder and puller on the coatingmachine, the night-shift helper who is predominantly engaged innonlithographic production work, office clerical employees, guards,professional employees, and all supervisors as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner, they will be taken to have voted for separaterepresentation, and the Regional Director is instructed to issue a cer-tification of representatives to the Petitioner for that unit. If a ma-jority of the employees in the voting group vote for the Intervenor,they will be taken to have indicated their desire to remain a part ofthe overall unit now represented by the Intervenor, and the RegionalDirector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]8SeeSutherland Paper Company,122 NLRB 1284, 1287.Hamilton Bros.,Inc. and B & C Stevedoring Co., Inc.andInter-national Longshoremen'sAssociation,Local 1759,AFL-CIO,affiliated with International Longshoremen's Association, Peti-tioner.Case No. 12-RC-1074.February 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Alan D. Greene, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in this case, the Board finds :1.B & C Stevedoring Co., Inc., is a Florida corporation engagedin stevedoring in Tampa, Florida. Its annual gross income amounts'The names of the parties appear in the caption as corrected at the hearing.130 NLRB No. 30.